Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it should avoid legal phraseology such as "Embodiments of the present invention provide".  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 - 19 and 21 - 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soderberg et al., US 2013/0092780.
Regarding Claim 17, Soderberg et al. disclose a string winding apparatus, comprising: a base unit 212; a middle unit 216 coupled to the base unit (212); a rotating unit 214 positioned between the base unit (212) and the middle unit (216), wherein the rotating unit (214) is configured and disposed to be rotatable with respect to the base unit (212), wherein the rotating unit (214) comprises a first engaging portion 248" formed thereon and a first wing part 268 and a second wing part 270, and wherein the first wing part (268) and the second wing part (270) comprise a space therebetween [for winding a string]; and a cover unit 218 coupled to the middle unit (216), wherein the cover unit (218) comprises a second engaging portion 220 inserted into or separated from the first engaging portion (248"); wherein the middle unit (216) comprises a responsive protrusion (protruding from the center of the middle unit 216 and having a surface 250; see figures 10B and 11B), and wherein the cover unit (218) comprises a ratchet protrusion 244 for limiting rotation in one direction in response to the responsive protrusion (see figures 10B and 11B; as the protrusion 244 is rotated in an "A" direction and in response to hitting the surface 250 of the responsive protrusion).
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the winding apparatus, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the reel-based lacing system disclosed by Soderberg et al. (US 2013/0092780), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 18, Soderberg et al. disclose the string winding apparatus of claim 17, wherein the responsive protrusion and the ratchet protrusion are arranged in a direction parallel to a rotation axis (by the extension of the mentioned protrusions; see figure 12 for the responsive protrusion).
Regarding Claim 19, Soderberg et al. disclose the string winding apparatus of claim 17, wherein the responsive protrusion is disposed on an upper surface of a partition 248 extending from a side surface of the middle unit (216) in a central axis direction (see figure 12).
Regarding Claim 21, Soderberg et al. disclose a string winding apparatus, comprising: a base unit 212; a middle unit 216 coupled to the base unit; a rotating unit 214 positioned between the base unit and middle unit, wherein the rotating unit (214) is configured and disposed to be rotatable with respect to the base unit (212), wherein the rotating unit comprises a first engaging portion 248" formed thereon and a first wing part 268 and a second wing part 270, and wherein the first wing part (268) and the second wing part (270) provide a space therebetween [for winding a string]; and a cover unit 218 coupled to the middle unit, wherein the cover unit comprises second engaging portion 220 inserted into or separated from the first engaging portion (248"); wherein the middle unit (216) comprises a ratchet protrusion (element 248 having a surface 250) for limiting rotation in one direction, and wherein the cover unit comprises a responsive protrusion 244 corresponding to the ratchet protrusion.
Regarding Claim 22, Soderberg et al. disclose the string winding apparatus of claim 21, wherein the responsive protrusion (244) and the ratchet protrusion (having the surface 250) are arranged in a direction parallel to a rotation axis (see figure 5).
Regarding Claim 23, Soderberg et al. disclose the string winding apparatus of claim 21, wherein the ratchet protrusion (having the surface 250) is disposed on the upper surface of a partition 248 extending from a side surface of the middle unit (216) in a central axis direction (figure 12).
Allowable Subject Matter
Claims 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677